Citation Nr: 0803285	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected major depressive disorder, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1996 to January 1999.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which, in part, denied service 
connection for fibromyalgia and granted service connection 
for major depressive disorder, assigning a 30 percent 
disability rating.  The veteran filed a notice of 
disagreement in regards to the March 2002 rating decision and 
requested review by a decision review officer (DRO).  The DRO 
conducted de novo review of the claims and confirmed the RO's 
findings in a March 2003 statement of the case (SOC).  The 
appeal was perfected with the submission of the veteran's 
substantive appeal 
(VA Form 9) in July 2003.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Portland RO in September 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

This case was remanded by the Board in January 2006 and in 
April 2007 for additional evidentiary and procedural 
development.  This was accomplished, and in August 2007 the 
VA Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claims.  
The veteran's claims folder has been returned to the Board 
for further appellate proceedings.



Issue not on appeal

During his September 2006 Travel Board hearing, the veteran 
testified that he wished to withdraw his appeal as to the 
issue of entitlement to an increased disability rating for 
service-connected status post sprain of the left ankle.  See 
the September 2006 hearing transcript, page 3.  That issue, 
accordingly, is not before the Board.  See 38 C.F.R. § 20.204 
(2007).

 
FINDINGS OF FACT

1.  The veteran's major depressive disorder is currently 
manifested by disturbances of motivation and mood, difficulty 
in establishing effective work and social relationships and 
some evidence of flattened affect.

2.  The competent medical evidence does not show that the 
veteran's service-connected major depressive disorder is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed fibromyalgia and his military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected major depressive disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).



3.  Fibromyalgia not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected major depressive disorder and entitlement 
to service connection for fibromyalgia.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in January 2006.  The Board instructed the agency 
of original jurisdiction (AOJ) to ascertain whether the 
veteran wanted a personal hearing.  The veteran opted for a 
personal hearing, and testified before the undersigned in 
September 2006 as detailed above.  

The Board again remanded this case in April 2007.  In 
essence, the Board instructed the agency of original 
jurisdiction (AOJ) to provide the veteran with a VA 
examination to distinguish, if possible, symptomatology 
associated with the veteran's service-connected major 
depressive disorder and that associated with his 
fibromyalgia.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to service- connected disability 
and non service-connected disability in the absence of 
medical evidence which does so].  The AOJ was then to 
readjudicate the claims, with consideration of evidence 
associated with the claims folder subsequent to the appeal's 
certification to the Board.  

The veteran was subsequently furnished with a VA examination 
in July 2007.  Thereafter, the AMC readjudicated the claims 
in the August 2007 SSOC, with specific consideration of the 
above-referenced evidence.

Thus, the Board is in agreement with the veteran's 
representative that all of the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]; see also the November 28, 2007 
Appellant's Brief.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the AMC [issued subsequent to the Board's April 
2007 remand] dated May 9, 2007, which informed him that "the 
evidence must show that your service-connected disability has 
gotten worse."  The May 2007 letter also informed the 
veteran of the relevant law and regulations pertaining to his 
service connection claim, including the necessity of evidence 
of "a relationship between your disability and an injury, 
disease, or event in military service."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2007 letter as well as a letter from the RO dated December 
18, 2001 [The Board acknowledges that the RO sent the veteran 
a letter dated in August 2001; however this letter not 
adequately delineate the provisions of the VA's duty to 
assist and will be no further discussed].  

Specifically, the veteran was advised in the May 2007 letter 
that VA is responsible for obtaining records from any Federal 
agency, to include military records, outpatient records from 
VA treatment facilities and records from the Social Security 
Administration.  The December 2001 letter specifically 
informed the veteran that outpatient records from the VA 
Medical Center (VAMC) in Portland, the VA community-based 
outpatient clinic in Salem, the Salem Vet Center and the 
Roseburg VA Health Care System had been requested on his 
behalf.  The May 2007 letter further indicated that a VA 
examination was being scheduled as necessary to adjudicate 
his claims [such was accomplished in July 2007].  With 
respect to private treatment records, the May 2007 letter 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records not held by a Federal agency.  
Included with the December 2001 letter were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the letter asked that the veteran complete this release 
so that VA could obtain these records on his behalf.  

The May 2007 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It is 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2007 letter from the 
AMC, as well as in a letter from the RO dated March 20, 2006.  
These letters detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Additionally, the March 2006 VA letter specifically requested 
of the veteran: "If you have any information or evidence 
that you have not told us about or given to us, and that 
information or evidence concerns the level of your disability 
or when it began, please tell us or give us that evidence 
now."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the March 
2006 and May 2007 VCAA letters and his claims were 
readjudicated in the August 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claims on the merits.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  He was also afforded VA 
examinations in January 2002, July 2002, March 2006 and July 
2007.  The reports of these examinations reflect that the 
examiners reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical and psychiatric examinations and rendered 
appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, he testified before the 
undersigned at the Portland RO in September 2006.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected major depressive disorder, currently 
evaluated as 30 percent disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The veteran's service-connected major depressive disorder is 
currently rated under 38 C.F.R. 4.130, Diagnostic Code 9434 
[Major depressive disorder].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 9434.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

Diagnostic Code 9434 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (major depressive 
disorder).  In any event, with the exception of eating 
disorders, all mental disorders including major depression 
are rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  In any event, the veteran has 
not requested that another diagnostic code should be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9434. 

Specific rating criteria

Major depressive disorder is contemplated in the General 
Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  The provisions which allow for a 
disability rating in excess of 30 percent read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.
	
50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

The provision which allows for the veteran's current 30 
percent rating reads as follows:

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected major depressive disorder, 
which is currently evaluated as 30 percent disabling.  He 
currently complains of daily panic attacks, difficulty 
understanding commands, memory problems and difficulty in 
establishing and maintaining effective work and social 
relationships.  See the March 27, 2002 notice of 
disagreement.

Mittleider concerns

The Board notes that the current record contains a diagnosis 
of fibromyalgia.  In its April 2007 remand the Board sought 
to learn what, if any, portion of the veteran's fibromyalgia 
complaints were attributable to his service-connected 
depressive disorder.  The July 2007 VA examiner, a 
rheumatologist, has made it clear that such an inquiry is 
futile in this case: 

It is very difficult and basically 
impractical to try to differentiate this 
patient's fibromyalgia symptomatology from 
depression symptoms.  These are co-existent 
syndromes in this veteran and also very 
commonly associated together with these 
types of disorders.

This opinion is buttressed by that of the July 2007 VA 
psychiatric examiner, who specifically indicated in his 
examination report that he supported the rheumatologist's 
conclusion.  Thus, the Board will consider the veteran's 
fibromyalgia symptomatology in the evaluation of the service-
connected depression.
 
Additionally, the record indicates that the veteran has been 
diagnosed with alcohol dependence, which is not service 
connected.  Indeed, the law precludes compensation for 
primary alcohol and drug abuse disabilities.  See 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2007); 
VAOPGPREC 2-97 (Jan. 16, 1997) [no compensation shall be paid 
if a disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  See 
also, in general, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

The medical evidence of record indicates that the veteran's 
alcohol dependence presently appears to be in full remission.  
This was specifically found by the March 2006 VA examiner, 
based on a review of the claims file, and indeed the record 
does not reflect any recent treatment for active alcohol use.  
Accordingly, it does not appear that alcohol dependence 
significantly contributes to the veteran's current 
psychiatric symptomatology.

Moreover, in addition to depression, the veteran appears to 
evidence a borderline personality disorder.  The Board 
observes that personality disorders are considered to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  
Indeed, the veteran was specifically denied service 
connection for his personality problems in the March 2002 
rating action, which he did not appeal.  

There is no medical opinion of record distinguishing the 
symptoms of the veteran's personality disorder from his 
current depression.  Accordingly, unless otherwise noted, the 
Board will treat all reported psychiatric symptomatology as 
if it is attributable to the veteran's service-connected 
depression.  See Mittleider, supra.

Schedular rating

The veteran contends that the current level of severity of 
his depression warrants assignment of a disability rating in 
excess of 30 percent.  

With respect to the criteria for the 50 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

There is some evidence of flattened affect.  Although the 
veteran's affect was deemed "appropriate" by the March 2006 
and July 2007 VA examiners, a September 2001 VA outpatient 
record specifically noted the veteran's affect to be 
"flat," and the January 2002 VA psychiatric examiner found 
the veteran evidenced "a very flat affect."  VA outpatient 
records dated in June 2001, July 2001 and August 2002 noted 
the veteran's affect to be "somewhat constricted," 
"constricted" and "restricted," respectively.  Based on 
such, the Board believes that a flattened affect exists.

There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  
A VA outpatient record dated in June 2001 noted "normal" 
speech, a July 2001 record indicated the veteran's speech 
pattern was of a "normal rate, rhythm and flow," and an 
August 2002 VA outpatient record indicated the veteran's 
speech was of a "normal rate, amount, tone" with no 
stuttering or slurring.  The January 2002 VA examiner 
indicated "no speech abnormalities seen" and the March 2006 
VA examiner stated the veteran's speech was "clear, soft, 
slow, and fluent."  Finally, the most recent July 2007 VA 
examination report did not indicate any problems with speech.  
Accordingly, circumstantial, circumlocutory, or stereotyped 
speech cannot be conceded in the instant case.

With respect to panic attacks or panic-like symptoms, the 
veteran stated in his March 2002 notice of disagreement that 
he experienced panic attacks three to eight times per day, 
and he indicated that he experienced daily panic attacks to 
the March 2006 and July 2007 VA examiners.  

The veteran's statements as to the frequency and severity of 
his panic symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's self-
serving statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [holding that interest in the outcome of a 
proceeding may affect the credibility of testimony].  

The Board places great significance on the fact that all of 
the veteran's statements as to daily panic attacks, a 
specific requirement for a 50 percent rating under 38 C.F.R. 
§ 4.130, appeared immediately after, and subsequent to, the 
RO's assignment of a 30 percent disability rating in March 
2002.  Review of the evidence dated prior to that time [when 
the veteran was evidently unaware of what symptoms were 
required for the assignment of an increased rating] is 
completely negative for the slightest indication of daily 
panic attacks.  Specifically, VA outpatient records dated in 
June 2001, July 2001 and September 2001were completely 
negative for notations of panic symptoms or panic attacks.  
This is in stark contrast to the veteran's March 2002 notice 
of disagreement, in which not only did he mention panic 
attacks for the first time, but he claimed that they occurred 
multiple times daily.

The Board also finds it quite telling that, except for 
scheduled VA examinations to assess his service-connected 
disability for compensation purposes, the veteran has not 
made one visit to a VA outpatient clinic for depression 
symptoms since August 2002 (when he did not mention panic 
attacks).  Certainly someone experiencing panic attacks "3 
to 8 times" per day, as the veteran now claims, would seek 
treatment for such severe symptoms.  It this strongly appears 
that the veteran brings up the purported panic attacks when 
he believes that such may lead to an increase in his 
disability rating, but makes no mention thereof in connection 
with medical treatment.   

The Board thus places greater weight on the utterly negative 
treatment records than it does on the veteran's recent 
statements as to daily panic attacks.  See Forshey v. West,  
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  Accordingly, 
panic attacks or panic-like symptoms are not objectively 
demonstrated in the evidence.

There is little objective evidence of difficulty in 
understanding complex commands or impairment of long- and 
short-term memory.  Specifically, memory was noted to be 
"within normal limits" in June 2001, and a July 2001 VA 
outpatient note found "no problems with memory."  The 
January 2002 VA examiner, noting the veteran registered 3/3 
objects on cognitive screening and recalled 1 of 3 after 5 
minutes, concluded that "no thought disorder is observed," 
and an August 2002 VA outpatient record indicated the veteran 
"understands simple and complex sentences and simple 
commands." 

That the veteran evidenced no deficiencies in understanding 
complex commands or memory impairment is echoed by the March 
2006 VA examiner, who found the veteran registered 3/3 
objects on cognitive screening and recalled all three after a 
5 minute delay.  The veteran also scored 5/5 on serial seven 
testing at that time, with the examiner also noting that 
"interpretation of proverbs reflects an ability to reason 
abstractly.  Overall cognitive functioning appears grossly 
intact."  The March 2006 VA examiner also indicated that the 
veteran's "long-term and recent memory appears intact" and 
his overall cognitive functioning "appears grossly intact."  

Finally, the most recent July 2007 VA examination noted the 
veteran to be "below average" in terms of concentration and 
short-term memory.  However, the July 2007 VA examiner did 
not perform any cognitive testing, as did the January 2002 
and March 2006 VA examiners, so the examiner's conclusion has 
no clinical basis.    
Moreover, and significantly, upon mental status examination 
the veteran was "deemed to have normal thought process." 

The testimony of the veteran and his former spouse is that he 
has memory deficits.  See the September 2006 hearing 
transcript, pages 18 and 23.  However, for reasons already 
stated, the Board places little probative value on such 
reports.

Accordingly, the preponderance of the objective evidence 
indicates no difficulty in understanding complex commands or 
impairment of long- and short-term memory.

There is little evidence of impaired judgment.  The veteran's 
judgment was noted to be "within normal limits" in a June 
2001 VA outpatient record and the March 2006 VA examiner 
indicated that "judgment appears intact."  A July 2001 VA 
outpatient record and the January 2002 VA examination report 
indicated the veteran's judgment to be "fair," and a 
subsequent August 2002 VA outpatient record assessed the 
veteran's judgment as "poor."  However, the remainder of 
the record, to include the above-referenced June 2001 and 
March 2006 records and the most recent July 2007 VA 
examination, is completely negative for findings of judgment 
problems.  Thus, any judgment problems evidenced in from July 
2001 to August 2002 have since resolved.

There is also little evidence that the veteran exhibits 
impaired abstract thinking.  The veteran's abstraction was 
described as "within normal limits" in a June 2001 VA 
outpatient record.  Although subsequent VA outpatient records 
indicated the veteran's abstraction was "somewhat concrete" 
in July 2001 and "poor" in August 2002, those symptoms have 
not since been identified.  As already detailed above, the 
January 2002 VA examiner indicated "no thought disorder is 
observed," the March 2006 VA examiner noted the veteran's 
overall cognitive functioning "appears grossly intact," 
with "no evidence of impairment in reality testing or 
thought processes or communication", and the most recent 
July 2007 VA examiner indicated the veteran exhibited 
"normal thought process."  Accordingly, impaired abstract 
thinking cannot be conceded based on the evidence of record.

There is evidence of disturbances of motivation and mood.  
Only one relevant record dated in June 2001 noted the 
veteran's mood to be and "euthymic."  However, the 
remainder of the evidence shows the veteran's mood as "very 
depressed" in July 2001 and September 2001, "depressed" in 
January 2002, "mildly dysphoric" in March 2006, and 
"tired, low, and exhausted," at the most recent July 2007 
VA examination.  Accordingly, the evidence demonstrates 
disturbances of motivation and mood.

With respect to difficulty in establishing and maintaining 
effective work and social relationships, the veteran's GAF 
scores, which have ranged from 40 to 55, with the most recent 
score of 45 in July 2007, are indicative of serious 
deficiency in this area.  

In sum, there is evidence of flattened affect, disturbances 
in motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
However, this amounts to only 3 of the 9 criteria for a 50 
percent disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected major depressive disorder which would enable it to 
conclude that the criteria for a higher rating have been 
approximated, and the veteran and his representative have 
pointed to no such pathology.

In summary, for reasons sated above the Board concludes that 
the evidence does not support a conclusion that pathology 
which is consistent with the assignment of 50 percent 
disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, though the veteran evidenced suicidal 
ideation in the past, he denied any such thoughts during the 
most recent July 2007 VA examination.  Additionally, the 
March 2006 VA examiner specifically found no evidence of 
obsessional rituals which interfere with routine activities.  
Nor is there evidence of illogical, obscure or irrelevant 
speech or near-continuous panic, as discussed above.  The 
veteran was found to be cooperative and pleasant during the 
majority of his evaluations.  There is no evidence of spatial 
disorientation, and the majority of the objective evidence 
shows the veteran maintains his personal appearance and 
hygiene, despite indicating in July 2007 that "sometimes 
forgets about his grooming activities."  

The evidence of record therefore does not support a 
conclusion that the veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.  

Finally, the record also indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  There is no 
evidence of gross impairment to thought processes and 
communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, memory loss 
for names of close relatives, own occupation or own name, or 
inability to perform activities of daily living.  Although 
there was indication that the veteran was experienced 
hallucinations during the January 2002 VA examination, such 
was attributed by the examiner to an underlying personality 
disorder, rather than his service-connected depression.  See 
Mittleider, supra.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's major depressive 
disorder most closely approximates that associated with the 
currently assigned 30 percent evaluation.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected depression has not changed appreciably 
since the veteran filed his claim.  There are no medical 
findings or other evidence which would allow for the 
assignment of a disability rating in excess of 30 percent at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, June 15, 2001. 

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96.  Although the veteran did not raise 
the matter of his entitlement to an extraschedular rating, 
the DRO adjudicated the matter of the veteran's entitlement 
to an extraschedular rating in the March 2003 SOC.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected depression, and the 
Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalization for his depression.  Moreover, none 
of the VA examination reports or VA treatment records has 
identified symptomatology indicative of marked interference 
with employment beyond, that which is contemplated in the 
schedular criteria.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no other 
factor which takes the disability outside the schedular 
rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's major depressive disorder presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating in excess of 30 percent for service-connected organic 
major depressive disorder.  The benefit sought on appeal is 
accordingly denied.  

2.  Entitlement to service connection for fibromyalgia.

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

With respect to Hickson element (1), of record are a number 
of diagnoses of fibromyalgia, to include the July 2002 and 
July 2007 VA examination reports.  Hickson element (1) is 
accordingly met.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address in-service disease 
and in-service injury.  

With respect to in-service disease, there is no medical 
evidence of fibromyalgia in service, despite the veteran's 
contentions to the contrary.  See the September 2006 hearing 
transcript, page 4; see also the March 27, 2002 notice of 
disagreement.  
Of record is the veteran's November 1998 separation 
examination, which indicates that clinical musculoskeletal 
evaluation was normal.  

The Board also finds it to be particularly significant that 
the veteran visited the VA facility in Roseburg in March 
1999, two months after separation, and made no 
musculoskeletal complaints at that time.  Again, the veteran 
contends that such was not the case.   See the September 2006 
hearing transcript, page 6.  

The first notation of joint pain suggestive of fibromyalgia 
is not until a May 2001 VA outpatient record, which is over 
two years after separation from service.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

Although the Board has taken the veteran's statements to the 
effect that he complained of musculoskeletal pain in service 
and shortly thereafter, it places greater weight of probative 
value on the pertinently negative contemporaneous records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]. 
Such records are more reliable, in the Board's view, than the 
veteran's unsupported assertions.  See also Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].

Accordingly, there is no evidence of in-service fibromyalgia.

With respect to in-service injury, the veteran has not 
pointed to a specific injury leading to his current 
fibromyalgia.  The Board notes that the veteran sprained his 
left ankle in service and has been service-connected for 
such.  However, he does not contend that his current 
fibromyalgia is related to the in-service ankle sprain.  
Moreover, there is nothing in the medical evidence which 
indicates that the ankle sprain is in any way related to the 
claimed fibromyalgia.   

Hickson element (2) has therefore not been met, and the claim 
fails on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  Indeed, the July 2002 VA examiner, 
who reviewed the veteran's claims folder, specifically found 
no evidence of such a relationship: 

[The veteran] has tenderness of the majority of 
the fibromyalgia trigger points, although not 
all of them, enough to establish the diagnosis 
of fibromyalgia with the onset of this 
apparently in the last one and one-half years 
with progression of it from a non-diagnosable 
state in July 2001 until diagnosis was 
established in December 2001.  Based on review 
of evidence available at this time, I believe 
evidence to establish this is a less than fifty 
percent probability that the veteran's 
fibromyalgia had its onset during his service.

There is an opinion to the contrary. In December 2003, 
J.R.M., M.D. stated there was "more than a 50% probability 
that [fibromyalgia] started in the Armed Forces."  However, 
that opinion was obviously based on the veteran's inaccurate 
self-reported medical history.  Review of the opinion 
indicates the veteran reported to Dr. J.R.M. that he was 
experiencing fibromyalgia symptoms since 1996, which as 
detailed above is not supported by the medical record.  

The Court has held on a number of occasions that a medical 
opinion which is premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"].  Dr. J.R.M.'s opinion thus carries 
relatively little weight of probative value.  The Board 
places much greater weight on the opinion of the July 2002 VA 
examiner, which is in fact congruent with the objective 
medical evidence of record.  That evidence, to reiterate, 
shows no complaints consistent with fibromyalgia until 
approximately two years after the veteran left military 
service. 

To the extent that the veteran himself, his representative 
and other laypersons contend that a medical relationship 
exists between his current fibromyalgia and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran argues that he has 
experienced fibromyalgia continually since service, and has 
testified to the same.  See the September 2006 hearing 
transcript, page 6.  

However, as detailed above the veteran has not submitted 
evidence of in-service fibromyalgia or continuous 
fibromyalgia since service.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  

In fact, the in-service evidence demonstrates that at that 
time the veteran had been struggling with alcohol addiction 
rather than fibromyalgia.  Service medical records reveal 
that the veteran was unsuccessfully treated for alcohol 
dependence in November 1998, which led to a Division 
Psychiatrist's recommendation administrative separation later 
that same month.  Moreover, the veteran's November 1998 
separation examination listed "ETOH dependence" and 
associated treatment failure under the summary of defects and 
diagnoses.  As has been discussed above, fibromyalgia was not 
complained of until many months after service.  In addition, 
the Board has discounted as lacking credibility the veteran's 
statements to the effect that he complained of joint pains in 
service and shortly after service.   

Because the record as a whole demonstrates that the veteran 
did not evidence fibromyalgia continuously since service, the 
Board finds that the recent assertions of the veteran and 
other laypersons to the contrary lack credibility and 
probative value.  Accordingly, Hickson element (3), medical 
nexus, has also not been satisfied, and the claim also fails 
on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
fibromyalgia.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected major depressive disorder is denied.

Service connection for fibromyalgia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


